Title: From George Washington to Lieutenant Colonel William Brent, 2 January 1778
From: Washington, George
To: Brent, William



Sir
[Valley Forge, 2 January 1778]

You are to proceed to Wms Burg as expeditiously as you possibly can. You will apply to His Excelly the Governor & the Honorable The Council & take their advice on the most speedy mode for apprehending the

Deserters from the Regt to which you belong—A return of which You have with you. You will also apply for the residue of the men to Complete the Regt previous to It’s March from Willms Burg—Regulate the Instructions you may give to the Officers of Your Corps in Virginia by the Directions You may receive from His Excelly the Governor.
Visit the Sick left by the Regt at Geo: Town, York & Lancaster, & send such of them as are fit for duty to the Regt. You will make frequent reports to Colo. Gibson, or the Commanding Officer of your Regiment of what you have done & what there is a probability of your being able to effect. Given at Head Quarters Jany 2d 1778.

G.W.

